UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6602


BRIAN DANIELS,

                 Petitioner - Appellant,

          v.

ANTHONY J. PADULA,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Patrick Michael Duffy, Senior
District Judge. (0:09-cv-00755-PMD)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Daniels, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian       Daniels    seeks    to    appeal       the   district     court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                        28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,       a   prisoner     satisfies         this    standard    by

demonstrating          that    reasonable          jurists    would       find    that     the

district       court’s       assessment       of    the    constitutional         claims    is

debatable      or     wrong.         Slack    v.    McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We    have     independently         reviewed       the    record    and

conclude       that    Daniels       has     not    made    the    requisite       showing. *


      *
       Our conclusion that Daniels has not made the showing
necessary to warrant issuance of a certificate of appealability
is supported by the Supreme Court’s recent opinion in Holland v.
Florida, No. 09-5327, slip op. (U.S. June 14, 2010).



                                               2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3